          Case 1:20-cv-04651-SDG Document 50 Filed 11/19/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

L. LIN WOOD, JR.,                          )
                                           )
      Plaintiff,                           )   Civil Action No.
                                           )   1:20-cv-04651-SDG
                                           )
v.                                         )
                                           )
BRAD RAFFENSPERGER, et al.,                )
                                           )
                                           )
      Defendants.                          )

                       CERTIFICATE OF COMPLIANCE

      I hereby certify that I have read the Court’s Standing Order Regarding Civil

Litigation and that I will comply with its provisions during the pendency of this

action.

      Respectfully submitted, this 19th day of November, 2020.

                                     /s/ Russell D. Willard
                                     RUSSELL D. WILLARD            760280
                                     Senior Assistant Attorney General

                                     Office of the Georgia Attorney General
                                     40 Capitol Square SW
                                     Atlanta, GA 30334
                                     rwillard@law.ga.gov
                                     Tel: 404-458-3316
                                     Fax: 404-651-9325

                                     Counsel for State Defendants
        Case 1:20-cv-04651-SDG Document 50 Filed 11/19/20 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing

CERTIFICATE OF COMPLIANCE with the Clerk of Court using the CM/ECF

system, which will send notification of such filing to counsel for Plaintiff via

electronic notification.


      Dated: November 19, 2020.

                                    /s/ Charlene S. McGowan
                                    Charlene S. McGowan
                                    Senior Assistant Attorney General




                                       2
